 

Case 7:17-cv-02631-VB Document 59

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 06/14/19 Page 1 of 2

 

 

4

JAMES SNOWDEN, Hon. Vincent L. Briccetti
. Plaintiff, NOTICE OF MOTION
-against- Case No.: 17-cv-02631-VB
DOUGLAS SOLOMON, JILL WEYERS,
CARMEN RUE, VILLAGE OF MONTICELLO,
ROBERT MIR, RAYMOND NARGIZIAN,
Defendants.

x

MOVING PARTIES: Defendants - DOUGLAS SOLOMON,

JILL WEYER, CARMEN RUE,
VILLAGE OF MONTICELLO, ROBERT MIR,
and RAYMOND NARGIZIAN

SUBMISSION SCHEDULE: Defendants' Service of Motion: June 14, 2019

Plaintiff's Service of Opposition Papers:
July 15, 2019

Defendants! Service of Reply Papers: August 5, 2019

Return Date of Motion: August 5, 2019

SUPPORTING PAPERS: Rule 56 Statement of Material Facts, Declaration of
Ralph L. Puglielle, Jr. with Supporting Exhibits,
Affidavits, and Memorandum of Law

RELIEF REQUESTED: An Order pursuant to Fed. R. Civ. P. 56
granting summary judgment.

Dated: June 14, 2019
New Windsor, New York

DRAKE LOEB™

555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phane- 845-561-550

 
 

TO:

Case 7:17-cv-02631-VB Document 59 Filed 06/14/19 Page 2 of 2

Yours, etc.,

DRAKE LOEB PLLC

By, EE
Ralph L. Pugliéfle, Jr. (RP-4294)
Attorneys for Defendants
555 Hudson Valley Avenue, Suite 100
New Windsor, New York 12553
Tel. No.: (845) 561-0550

SUSSMAN & ASSOCIATES
Attorneys for Plaintiff

1 Railroad Avenue, 3" Floor
P.O. Box 1005

Goshen, New York 10924

Attn.; Michael H. Sussman, Esq.
Tel. No.: (845) 294-3991

DRAKE LOEB™
555 Hudson Valley Avenue, Suite 100, New Windsor, New York 12553
Phone: 845-561-0550

 
